Case 1:19-cr-00534-JGK

 

Document 13 Filed 06/28/21 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

By ECF
The Honorable John G. Koeltl

United States Courthouse
500 Pearl Street
New York, NY 10007

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

 

 

 

June 28, 2021 USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _
DATE FILED: __@/&02

 

 

 

 

 

Re: United States v. Lancer Harper, 19 Cr. 534 (JGK)

Dear Judge Koeltl:

The Government respectfully writes to request, on consent, that the conference in the above-
captioned case currently scheduled for June 29, 2021, be adjourned for approximately 30 days, The
parties understand that the defendant has been compliant with supervision since the last conference
and hope to have further information regarding the defendant’s underlying state cases at that time.

Ce: Jill Shellow, Esq.
Amber Wilton, USPO

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

ae
By: DMiah Argonson
Micah F. Fergenson

Assistant United States Attorney
(212) 637-2190

 

Apgyournw to 4? weov Sia?

CEPFEMBEO FB gUR! AE 2002-4,

6

2/5 5 ° Ls, 4

  

CO ORDEXMED.
pO

 
